DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 9, 2020 and April 11, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt JP2017161524A (applicant disclosed art and English machine translation provided by examiner), in view of Schaaf CN105705959A (English machine translation provided by examiner) and further in view of Watanabe et al. 2017/0336229 (called Watanabe hereinafter).

Regarding independent claim 1, Schmitt teaches, in Figures 1 and 8-20, a magnetic field detection apparatus (Figs. 1 and 8) comprising: 
a magnetic field generation source (page 37; paragraphs 2-4 detailing Figure 8; magnet 811) that is configured to change its orientation while generating a magnetic field (page 37; paragraphs 2-4, magnetic field 201 changes directions based on magnet orientation); and 
a giant magnetoresistive element including a magnetic layer (page 33; paragraph 6; magnetic strip 101), the magnetic layer being configured to generate a movement of a magnetic domain wall in accordance with a change in direction of the magnetic field associated with a change in the orientation of the magnetic field generation source (page 33; paragraph 2; domain wall generator couple to the magnetic strip to generate and move one or more domain walls based on the rotating magnetic field).
Schmitt fails to teach a temperature coefficient of residual magnetic flux density having an absolute value of 0.1 percent per degree centigrade or less.
Schaaf teaches a temperature coefficient of residual magnetic flux density having an absolute value of 0.1 percent per degree centigrade or less (page 15; last paragraph; temperature coefficient having a 0.1% per centigrade).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Schmitt with the temperature compensation as described by Schaaf for the purpose of reducing the influence of temperature on the magnetic field detected, thus increasing accuracy of the detecting data.
Schmitt and Schaaf fail to teach a spin valve element.
	Watanabe teaches a spin valve element (para [0085]; GMR elements may be a spin-valve element).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Schmitt and Schaaf with the GMR element as a spin-valve element as described by Watanabe for the purpose of detecting the direction of a rotating magnetic field by using comparisons between the magnetization direction of the pinned layer and free layer in a spin-valve element.

Regarding claim 2, Schmitt, Schaaf and Watanabe teach the magnetic field detection apparatus according to claim 1, Schmitt further teaches wherein the magnetic field generation source comprises a permanent magnet (page 37; paragraph 3; magnet 811 generates the magnetic field 201).

Regarding claim 5, Schmitt, Schaaf and Watanabe teach the magnetic field detection apparatus according to claim 1, Schmitt further teaches wherein the magnetic layer has a magnetization in a direction along a first plane (Fig. 1; resistive path of R1-R14), and the spin valve element configures a linear pattern including: a straight-line part that extends straight along the first plane (Figs. 1 and 9-20), a curve part that extends in a curved shape along the first plane, or both; and a bend part that bends in the first plane (Figs. 1 and 9-20; corners bending to a new direction).

Regarding claim 6, Schmitt, Schaaf and Watanabe teach the magnetic field detection apparatus according to claim 1, wherein the magnetic layer has a magnetization along a first plane (Fig. 1; resistive path of R1-R14), and the spin valve element configures a linear pattern that winds spirally in a plane parallel to the first plane (Figs. 1 and 9-20; R1-R14), the linear pattern including: a first straight-line part and a second straight-line part that each extend straight along the first plane (Figs. 1 and 9-20; R1 and R2); and a bend part that couples the first straight-line part and the second straight-line part to each other (Figs. 1 and 9-20; R1 and R2 connected to each other through a bend).

Regarding independent claim 7, Schmitt teaches, in Figures 1 and 8-20, a rotation detection apparatus (Figs. 1 and 8) comprising: 
a magnetic field generation source (page 37; paragraphs 2-4 detailing Figure 8; magnet 811) that is rotatable while generating a magnetic field (page 37; paragraphs 2-4, magnetic field 201 changes directions based on magnet orientation); 
a giant magnetoresistive element including a magnetic layer (page 33; paragraph 6; magnetic strip 101), the magnetic layer being configured to generate a movement of a magnetic domain wall in accordance with a change in direction of the magnetic field associated with a rotation of the magnetic field generation source (page 33; paragraph 2; domain wall generator couple to the magnetic strip to generate and move one or more domain walls based on the rotating magnetic field); and 
a calculator (page 37; paragraphs 2-3; angle sensor system 821) configured to detect a change in resistance of the giant magnetoresistive element caused by the movement of the magnetic domain wall (page 33; paragraph 7; magnetic strip 101 can have a variable resistance based on the magnetic domains, which when the magnetic domain changes the resistance changes as well) and to calculate the number of rotations or a rotation angle of the magnetic field generation source (page 37; paragraphs 2-3; angle sensor system 821 determines the rotation angle of the rotatable object in relation to the magnet).
Schmitt fails to teach a temperature coefficient of residual magnetic flux density having an absolute value of 0.1 percent per degree centigrade or less.
Schaaf teaches a temperature coefficient of residual magnetic flux density having an absolute value of 0.1 percent per degree centigrade or less (page 15; last paragraph; temperature coefficient having a 0.1% per centigrade).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Schmitt with the temperature compensation as described by Schaaf for the purpose of reducing the influence of temperature on the magnetic field detected, thus increasing accuracy of the detecting data.
Schmitt and Schaaf fail to teach a spin valve element.
	Watanabe teaches a spin valve element (para [0085]; GMR elements may be a spin-valve element).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Schmitt and Schaaf with the GMR element as a spin-valve element as described by Watanabe for the purpose of detecting the direction of a rotating magnetic field by using comparisons between the magnetization direction of the pinned layer and free layer in a spin-valve element.

Regarding independent claim 8, Schmitt teaches, in Figures 1 and 8-20, an electric power steering system (Figs. 1 and 8; page 37; paragraph 3; rotatable object such as a steering wheel) including 
a motor configured to output a torque that assists a driver in steering (page 32; under Background-Art; paragraph 2; used with motor vehicles with a steering wheel), and 
a rotation detection apparatus (Fig. 1) configured to detect a rotation angle of the motor (page 37; paragraphs 2-3; angle sensor system 821 determines the rotation angle of the rotatable object in relation to the magnet), 
the rotation detection apparatus comprising: 
a magnetic field generation source (page 37; paragraphs 2-4 detailing Figure 8; magnet 811) that is rotatable while generating a magnetic field (page 33; paragraph 2; domain wall generator couple to the magnetic strip to generate and move one or more domain walls based on the rotating magnetic field); 
a giant magnetoresistive element including a magnetic layer (page 33; paragraph 6; magnetic strip 101), the magnetic layer being configured to generate a movement of a magnetic domain wall in accordance with a change in direction of the magnetic field associated with a rotation of the magnetic field generation source (page 33; paragraph 2; domain wall generator couple to the magnetic strip to generate and move one or more domain walls based on the rotating magnetic field); and 
a calculator (page 37; paragraphs 2-3; angle sensor system 821) configured to detect a change in resistance of the spin valve element caused by the movement of the magnetic domain wall (page 33; paragraph 7; magnetic strip 101 can have a variable resistance based on the magnetic domains, which when the magnetic domain changes the resistance changes as well) and to calculate the number of rotations (page 32; under Background-Art; paragraphs 1-2; multi-turn counter to count rotations) or a rotation angle of the magnetic field generation source (page 37; paragraphs 2-3; angle sensor system 821 determines the rotation angle of the rotatable object in relation to the magnet).
Schmitt fails to teach a temperature coefficient of residual magnetic flux density having an absolute value of 0.1 percent per degree centigrade or less.
Schaaf teaches a temperature coefficient of residual magnetic flux density having an absolute value of 0.1 percent per degree centigrade or less (page 15; last paragraph; temperature coefficient having a 0.1% per centigrade).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Schmitt with the temperature compensation as described by Schaaf for the purpose of reducing the influence of temperature on the magnetic field detected, thus increasing accuracy of the detecting data.
Schmitt and Schaaf fail to teach a spin valve element.
	Watanabe teaches a spin valve element (para [0085]; GMR elements may be a spin-valve element).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Schmitt and Schaaf with the GMR element as a spin-valve element as described by Watanabe for the purpose of detecting the direction of a rotating magnetic field by using comparisons between the magnetization direction of the pinned layer and free layer in a spin-valve element.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt, in view of Schaaf, in view of Watanabe and further in view of Ching-shun et al. 2005/0145042 (called Ching-shun hereinafter).

Regarding claim 3, Schmitt, Schaaf and Watanabe teach the magnetic field detection apparatus according to claim 2, but fail to teach wherein the permanent magnet includes aluminum, nickel, and cobalt as constituent materials.
Ching-shun teaches wherein the permanent magnet includes aluminum, nickel, and cobalt as constituent materials (para [0015]; AlNiCo).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Schmitt, Schaaf and Watanabe with the magnet formed from specific materials as described by Ching-shun for the purpose of using known material components to form a permanent magnet.

Regarding claim 4, Schmitt, Schaaf and Watanabe teach the magnetic field detection apparatus according to claim 2, but fail to teach wherein the permanent magnet includes samarium and cobalt as constituent materials.
Ching-shun teaches wherein the permanent magnet includes samarium and cobalt as constituent materials (para [0015]; SmCo).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Schmitt, Schaaf and Watanabe with the magnet formed from specific materials as described by Ching-shun for the purpose of using known material components to form a permanent magnet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Buchhold discloses “Arrangement for measuring the magnetic field strength” (see 2003/0030432)
Granig et al. discloses “Method for determining residual error compensation parameters for a magnetoresistive angle sensor and method for reducing a residual angle error in a magnetoresistive angle sensor” (see 2006/0290545)
Romero et al. discloses “Magnetic field sensor and related techniques that provide an angle correction module” (see 2014/0225597)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2858             

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2858